Citation Nr: 1618036	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-40 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).
 
2. Entitlement to service connection for a sleep disorder.
 
 
ATTORNEY FOR THE BOARD
 
K. Parke, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from January 1980 to November 2000.
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Board remanded the claims for additional development and adjudicative action.  

In July 2015, the Board also remanded the issue of entitlement to service connection for bilateral hearing loss.  That claim was granted in a December 2015 rating decision, and hence, is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 
 
The Veteran testified in support of these claims during a hearing before a Decision Review Officer at the RO in June 2010.
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
With regard to the claim of service connection for a sleep disorder, the July 2015 remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998). 
 
 
FINDINGS OF FACT
 
1. There is no evidence that the Veteran had an acquired psychiatric disorder at any time during the pendency of this claim.
 
2. There is no competent evidence to link the Veteran's psychiatric complaints to his active military service.
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated inservice, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131,  5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated November 2007 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The evidence of record includes  service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.  There is no evidence that additional records have yet to be requested.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished, and VA medical examination reports and opinions are factually informed, medically competent, and responsive to the issues under consideration.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
The Appeals Management Center (AMC) substantially complied with the Board's July 2015 remand directives as they pertain to his claim for an acquired psychiatric disorder. Stegall, 11 Vet. App. at 271.  The AMC sent the Veteran a letter asking him to identify any outstanding medical evidence that was not already in VA's possession, requested that he submit information regarding his PTSD stressors, and notified him that he could submit lay statements regarding his claimed conditions.  The AMC provided the Veteran with a VA medical examination to determine if the claimed acquired psychiatric disorder was related to his active military service and readjudicated the claim. The AMC has complied with the Board's instructions.
 
All necessary assistance has been provided to the Veteran, and he has not identified any outstanding evidence that could be obtained to substantiate this claim.  

Service Connection 
 
Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr. 
 
Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).
 
The Veteran filed his claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, in August 2007.  

The Veteran's October 2006 private treatment records show diagnoses of PTSD and dysthymia. Older private treatment records show past diagnoses of depression and anxiety. 
 
The Veteran was afforded a VA medical examination in connection with his claim in November 2015.  During that examination the appellant reported being treated for stress induced anxiety/panic issues in 2005, i.e., before he filed his claim.  At the time of the November 2015 examination, however, the Veteran reported no psychiatric issues or concerns.  Following the examination the examiner opined that the appellant did not have an acquired psychiatric disorder. 

In November 2007 and October 2015, the Veteran was sent letters requesting that he provide VA with information regarding his PTSD stressors.  The Veteran did not respond to either letter.  In his October 2009 notice of disagreement  the Veteran stated "I certainly see its root as prior stressors and traumatic events that I witnessed or was party to while I was on active duty." During a June 2010 decision review officer hearing, the Veteran declined to discuss his claim of entitlement to service connection for  PTSD. 
 
The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The requirement of a current disability is 'satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.' See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Significantly, in this case, there is no evidence that the Veteran had a diagnosis of an acquired psychiatric disorder since he filed his claim in August 2007.  The only evidence showing a diagnosed psychiatric disorder dates from the filing of the Veteran's claim.  Given the fact that the appellant has not been diagnosed with a psychiatric disorder since he filed his claim, the benefit sought on appeal must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  
  
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder is denied.
 
 

REMAND
 
The Board's July 2015 remand instructed the RO to schedule the Veteran for a VA medical examination for his claimed sleep disorder.  Unfortunately, that examination was never conducted.  As such, further development is mandatory.  Stegall.

Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA medical examination to address the etiology of any diagnosed sleep disorder.   The Veteran's claims file, to include all VBMS and Virtual VA records, as well as a copy of this Remand, should be made available to and reviewed by the examiner. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.
 
Following the examination must address whether the Veteran suffers from a current sleep disorder.  If so, the examiner must opine whether it is at least as likely as not that any diagnosed sleep disorder had its onset during or was caused by his active military service or was caused by or permanently aggravated by any of his service-connected disabilities.
 
The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. With respect to any opinion offered the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.
 
2. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


